Opinion issued December 18, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00887-CV
                            ———————————
                  IN RE MAERSK LINE, LIMITED, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Maersk Line, Limited, has filed a petition for writ of mandamus

challenging an order denying relator’s motion to dismiss for forum non conveniens

in the underlying trial court proceeding.1 Relator, representing that the parties have

“resolved their dispute and settled all matters in controversy,” has filed an



1
      The underlying case is Timothy Brock v. Maersk Line, Limited and Maersk Inc., No.
      2017-72879, in the 125th District Court of Harris County, Texas, the Honorable
      Kyle Carter presiding.
unopposed motion to withdraw the petition. Relator also has filed a motion to

withdraw its motion for an emergency stay of the trial setting.

      Accordingly, we grant relator’s motions, dismiss its motion for an emergency

stay of the trial setting, and dismiss the petition for a writ of mandamus.

                                   PER CURIAM

Panel consists of Justices Higley, Lloyd, and Caughey.




                                          2